Opinión concurrente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Corrada Del Río.
La génesis de una rama del derecho o concepto jurídico no debe condicionar, sin más, su aceptación o rechazo en nuestro sistema. Sin embargo, para efectos de coherencia práctica y doctrinal, puede ser relevante, aunque no deter-minante, la experiencia habida en países de similar tradición.
De ahí que nos resulte inquietante el “destierro” suma-rio de res ipsa loquitur de nuestro ordenamiento sin aten-der: (1) la naturaleza de esta doctrina a la luz del origen de nuestro derecho probatorio; (2) la función que realiza en nuestro ordenamiento, y (3) las posibles equivalencias que le encontramos en los sistemas jurídicos de estirpe civilista. También es cuestionable el “destierro” de esta fi-gura, dada su patente inaplicabilidad a los hechos de este caso.
I
La doctrina de res ipsa loquitur, según reitera nuestro ordenamiento, es de naturaleza evidenciaría, no sustantiva. Hermida v. Feliciano, 62 D.P.R. 55, 57 (1943). Si bien es cierto, como indica la opinión mayoritaria, que nuestro derecho de daños es de marcado abolengo civilista, tanto así nuestro derecho probatorio es, casi en su totali-dad, una incorporación del derecho norteamericano.
Nuestro derecho probatorio se nutre, por decir lo menos, del derecho probatorio federal y el de California. Las Reglas de Evidencia de Puerto Rico han sido tomadas de las Reglas Fede-*727rales de Evidencia y, en ciertas ocasiones, del Código de Eviden-cia de California.(1)

No es absurdo, entonces, que una doctrina evidenciaría norteamericana se haya importado a nuestro derecho pro-batorio; ambas comparten un origen común.

Las críticas que ha recibido res ipsa loquitur en las pro-pias jurisdicciones angloamericanas son meritorias, pero no tan simples y tajantes como las caracteriza la mayoría. La operación de la doctrina, que a veces se ha tomado, erróneamente, por una inflexible regla de derecho, se ha prestado al error. Res ipsa loquitur no es más que una pre-sunción judicial permisible, pero se ha confundido con la presunción legal —como las que establecen las Reglas de Evidencia— y con la responsabilidad vicaria, como las en-carnadas en los Arts. 1803 a 1810 del Código Civil, 31 L.P.R.A. sees. 5142-5149. La corrupción conceptual resul-tante ha desacreditado la doctrina, pero remite más a la confusión de figuras que al error en el razonamiento original. (2)
HH h-1
La operación racional que subyace tras la inferencia de negligencia de res ipsa loquitur, sin embargo, revela esta doctrina como un ejercicio deductivo, una forma de eviden-cia circunstancial. Su lógica, que no distingue entre tradi-ciones jurídicas civilistas y angloamericanas, se manifiesta de igual manera en un breve recorrido por otras jurisdicciones. De ahí que en Alemania surja, independien-*728teniente de la tradición angloamericana, la doctrina de “Anscheinbeweis”, o prueba prima facie, que tiene un efecto esencialmente igual al de res ipsa loquitur.(3)
La prueba prima facie o de primera impresión («Ans-cheinbeweis») es de relevante importancia en los pleitos sobre actos ilícitos extracontractuales. Significa que una cierta situa-ción de hecho corresponde, según la experiencia, a un curso causal típico y determinado. Entonces puede considerarse que la causa fijada ha producido cierto resultado y que la alegación puede tenerse por probada. Corresponde este concepto a la apreciación de la prueba y no significa una inversión de la carga de probar, sino una mera facilitación de prueba.
La prueba prima facie no releva al Juez de la necesidad de llegar a declaraciones tácticas en torno a la relación causal o a la cuestión de la culpa; ni le permite sustituir las declaraciones de hechos probados por meras verosimilitudes o presunciones.
A través de la prueba prima facie puede deducirse, de un suceso dado, una relación causal con el resultado sobrevenido, o del resultado sobrevenido puede deducirse un cierto suceso como causa. Esta prueba hace, sólo con base en las circunstancias, que aparezcan como probados según la experiencia general de la vida los hechos que el que tiene la carga de probarlos había de demostrar, y hace superfluo que el obligado a probar cumpla esta carga procesal.
No se trata de presunciones legales que admitan o no prueba en contrario, sino que la prueba prima facie puede ser debili-tada probando que los hechos no ocurrieron en el caso concreto según es normal, bastando con acreditar que pudo el resultado sobrevenir de otra forma, para desvirtuar la prueba prima facie. Pero no es suficiente para destruir la prueba de primera impresión la simple indicación de la posibilidad de otra relación causal. [...]
Si la prueba prima facie es insuficiente, el demandante habrá de probar los hechos constitutivos de su acción judicial, y, si no lo consigue, ésta será desestimada. J. Santos Briz, La respon-sabilidad civil: derecho sustantivo y procesal, 7ma ed. rev., Madrid, Ed. Montecorvo, 1993, T. 2, págs. 1085-1086.
De igual modo, la prueba prima facie ha sido incorpo-*729rada ‘Implícitamente’(4) en el ordenamiento español por vía judicial. En particular, responde a las presunciones no establecidas por ley permitidas por el Art. 1253 del Código Civil español (Art. 1205 nuestro, 31 L.P.R.A. see. 3344).(5) La redacción de este artículo es clara y flexible; permite, a la vez, mantener el criterio del juzgador encaminado en un proceso lógico y evitar el formalismo extremo.(6)
Un desarrollo completo de la doctrina española de las presunciones judiciales —que de tanto provecho ha de ser al Derecho puertorriqueño— trasciende el caso de autos.(7) Basta señalar las consecuencias prácticas que la hacen acertada en su razonamiento y apropiada para sustituir la doctrina de res ipsa loquitur sin provocar un vacío en nues-tro derecho de daños.
Primero, quien quiera probar un hecho —como la negli-gencia— mediante una presunción judicial, tiene que de-mostrar aquel o aquellos hechos de los que ha de deducirse el presumido. Art. 1202 Código Civil, 31 L.P.R.A. see. 3341. Así, la presunción no es arbitraria, sino que parte de pre-misas fundamentadas.
Segundo, el vínculo entre el hecho demostrado y el que ha de presumirse debe surgir “según las reglas del criterio *730humano”, Art. 1205 Código Civil, supra, que a su vez se derivan de “máximas de experiencia del común sucederse de los hechos en la realidad práctica ...”.(8)
Tercero, no queda a entera voluntad del juzgador la apli-cación de una presunción judicial que, a todas luces, debe derivarse. De ahí que la prueba prima facie lleve a la for-mación de una presunción, no una mera inferencia. Se sub-sana así la vaguedad a la que puede llevar el carácter me-ramente permisible de res ipsa loquitur. Un error del juzgador al levantar u omitir una presunción sería revisable bajo los mismos criterios de error en la apreciación de la prueba.
Cuarto, “el enlace desaparece cuando se produce la prueba de lo contrario”.(9) No queda entonces el deman-dado sujeto a un responsabilidad absoluta, sino obligado, para exonerarse, a producir prueba suficiente que rebata el enlace lógico que lleve a presumir el hecho en cuestión.
III
Aceptamos como correcta la interpretación de los hechos que hace la mayoría (opinión mayoritaria, págs. 723-724), pero advertimos que el caso de autos no es el recurso para exilar la doctrina res ipsa loquitur. La aplicación de la doc-trina, aun en su formulación tradicional, no se configura: estamos ante un obiter dictum.
Más allá de esa diferencia en enfoque, para fines de una plena aclaración conceptual, hemos ofrecido una alterna-tiva civilista a la “desterrada” doctrina.
A fin de cuentas, la inequidad procesal en el ámbito pro-batorio de algunos casos de responsabilidad civil extracon-tractual llevó al desarrollo de la doctrina de res ipsa loqui-tur y su aplicación a casos diversos, desde accidentes por *731mantenimiento negligente del alumbrado eléctrico, Rosado v. The Ponce Railway and Light Co., 18 D.P.R. 609 (1912); Cf. San Juan Light & Transit Co. v. Requena, 224 U.S. 89 (1912), hasta reclamaciones por impericia médica, Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 778-784 (1987); Oliveros v. Abréu, 101 D.P.R. 209, 230 (1973).(10) Subsiste en nuestro ánimo grandes reservas de prescindir de esta doc-trina, la cual ha ido siempre de la mano como complemento a las reglas de evidencia en casos de inequidad probatoria circunstancial.(11)

 E.L. Chiesa, Tratado de derecho probatorio: Reglas de Evidencia de Puerto Rico y federales, República Dominicana, Ed. Corripio, 1998, T. 1, pág. XIX; N. Fratta-llone di Gangi, Apuntes sobre la nueva Ley de Evidencia, Año XIX Rev. Der. Pur. 177, 177-178 (1979).


 Jolowisz, International Encyclopedia of Comparative Law (A. Tunc, Ed.), Vol. XI, Núm. 13 (“Procedural Questions”), págs. 34-36 (1986).


 De hecho, en Québec —jurisdicción civilista enclavada, como la nuestra, en un entorno angloamericano— se ha sostenido desde hace medio siglo que no hay diferencia práctica entre la aplicación de res ipsa loquitur y las presunciones judi-ciales del Código Civil. Elder v. King [1957] B.R. 87, citado en Jolowisz, supra, pág. 37.


 J. Santos Briz, La responsabilidad civil: derecho sustantivo y derecho proce-sal, 7ma ed. rev., Madrid, Ed. Montecorvo, 1993, T. II, págs. 1088-1089; Cf. J. Puig Brutau, Fundamentos de Derecho Civil, Ira ed., Barcelona, Ed. Bosch, 1983, T. II, Vol. III, págs. 123-124.


 Para una explicación del modo en que el Art. 1205 de nuestro Código Civil recoge el razonamiento de res ipsa loquitur, ver W. Luciano Quiñones, Las presun-ciones judiciales y la doctrina de res ipsa loquitur, 31 Rev.Der. Pur. 55 (1991).


 Otros ordenamientos civilistas abordan el tema de similar manera. Así, en Italia se discute la prueba in re ipsa, G.P. Chironi, La culpa en el derecho civil moderno (C. Bemaldo de Quirós, Trad.), 2da ed., Madrid, Ed. Reus, 1928, T. II, pág. 448; en Francia la culpa virtual (faute virtuelle), H. y L. Mazeaud y A. Tune, Tratado teórico y práctico de la responsabilidad civil delictual y contractual (L. Alcalá— Zamora y Castillo, Trad.), 5ta ed., Buenos Aires, Ediciones Jurídicas Europa-América, 1977, T. 2, Vol. II, See. 1687, págs. 296-297; en Quebec, la presunción de hecho (présomption de fait), J.-L. Baudouin, La responsabilité civile délictuelle, Montreal, Les Presses de LTJniversité de Montréal, 1973, pág. 310 et seq.


 Véase su exposición en M. Serra Domínguez, Comentarios al Código Civil y complilaciones forales (M. Albaladejo, Comp.), 2da ed., Madrid, Ed. Rev. Der. Pri-vado, 1991, T. XVI, Vol. 2, Sec. 6ta, págs. 607-795.


 Serra Domínguez, op. cit., pág. 787.


 Serra Domínguez, op. cit., pág. 789.


 Las acciones por mala práctica médica ilustran el problema. “El médico tiene la ventaja de su posición; [é]l es presumiblemente un experto y el paciente un lego. El médico tiene conocimiento de qué se ha hecho y su significado; el paciente rara vez conoce el significado, él juzga mayormente por los resultados. Médicos dis-gustan testificar en contra de un compañero, especialmente si éste es de reputación notable. ... En síntesis, el médico tiene la ventaja de conocimiento y de la prueba.” L. Odell, La doctrina de res ipsa loquitur en casos de mala práctica médica, 8 (Núm. 1) Rev. Jur. U.I.A. 75, 77 (1973).


 Esta iniquidad procesal no es teórica, lo cual explica la necesidad de devol-ver el caso al Tribunal de Primera Instancia. Aunque suscribimos ese resultado, no deja de preocupamos si estamos creando un precedente que afectará casos sometidos en los Tribunales de Primera Instancia y pendientes de adjudicación ante el Tribunal de Circuito de Apelaciones. ¿Implica que potencialmente habrá que celebrar una vista evidenciarla en aquellos casos en que se haya invocado —aplicado o no— la doctrina de res ipsa loquitur, y no haya recaído sentencia final y firme?